Citation Nr: 1421050	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-20 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1953 to June 1955.  The Veteran died in May 2011.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate indicates that the cause of death was metastatic lung cancer.  At the time of the Veteran's death, his only service-connected disability was bilateral hearing loss.  

In written statements, the appellant has indicated that the Veteran was a utility lineman and that his duties included repairing and installing electrical lines.  The appellant asserts that the Veteran's exposure to electromagnetic fields in service caused his lung cancer.  In a statement dated in July 2012, the appellant cited a study from Johns Hopkins University School of Hygiene and Public Health, entitled, "Risk of Cancer Among Danish Utility Workers - A Nationwide Cohort Study."

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary to decide the claim.  A medical opinion is necessary if the record does not contain sufficient information to decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that a medical opinion is necessary to determine whether there is an etiological relationship between the Veteran's service and his death.

Accordingly, the case is REMANDED for the following action: 

1.  Following a review of the claims file, the VA examiner should provide an opinion as to whether the Veteran's cause of death was at least as likely as not (50 percent or greater likelihood) related to his period of service or manifested within one year of service discharge.  In offering the opinion, the examiner should discuss whether there is a relationship between the Veteran's service occupation as a utilities repairman and lung cancer.  

The examiner should provide a detailed rationale for the opinion.  If the examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion. The examiner should address the significance of medical literature cited  by the appellant. See July 2012 VA Form 9. 

2.  Review the examination report to ensure compliance with the remand directives.  If any of the directives specified in this remand have not been completed, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



